DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 10/28/2020 are accepted by the Examiner.
Specification
The disclosure is objected to because of the following informalities:
The recitation in page 1 paragraph [0001] “This application is a continuation of U.S. application Ser. No. 16/283,762, filed Feb. 23, 2019, now patent Ser. No. ______, which is incorporated by reference in its entirety.” seems to be improper because it seems to be improperly constructed; it is suggested to be changed to “This application is a continuation of U.S. application Ser. No. 16/283,762, filed Feb. 23, 2019, now patent Ser. No. US 10,853,639 B2, which is incorporated by reference in its entirety.”  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10853639 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are anticipated by claims 1-20 of U.S. Patent No. US 10853639 B2.
Present Application
US10853639B2
1. A method comprising: accessing an image of a form document comprising a plurality of fields, wherein each field includes or is adjacent to a set of form text associated with the field, and wherein each field includes entered text; 


computing a distance between 
a first set of form text and a second set of form text within the image of the form document; computing an angle of a line 

intersecting the first set of form text and the second set of form text; 













and modifying the image of the form document by: performing a zoom operation on the image of the form document based on a comparison of the computed distance and an expected distance between the first set of form text and the second set of form text 
to produce a zoomed form document image; 
and performing a rotation operation on the zoomed form document image based on a comparison of the computed angle 
and an expected angle between the first set of form text and the second set of form text 
to produce a modified form document image.
1. A method comprising: accessing an image of a form document comprising a plurality of fields, wherein each field includes or is adjacent to a set of form text associated with the field, and wherein each field includes entered text; accessing, for each of a first set of form text and a second set of form text of the form document, a first distance between the first set of form text and the second set of form text and a first angle of a line intersecting the first set of form text and the second set of form text; determining, for each of the first set of form text and the second set of form text, a corresponding set of image coordinates describing a position of the form text relative to the image; computing a second distance between the set of image coordinates corresponding to the first set of form text and the set of image coordinate corresponding to the second set of form text; computing a second angle of a line intersecting the set of image coordinates corresponding to the first set of form text and the set of image coordinates corresponding to the second set of form text; 
and modifying the image of the form document by: performing a zoom operation on the image of the form document based on a comparison of the first distance and the second distance 


to produce a zoomed form document image; 
and performing a rotation operation on the zoomed form document image based on a comparison of the first angle 
and the second angle 


to produce a modified form document image.
2. The method of claim 1, wherein the first set of form text is associated with a first bounding box around the first set of form text and the second set of form text is associated with a 
second bounding box around the second set of form text within the image.
2. The method of claim 1, wherein the sets of image coordinates describe 
a first bounding box around the first set of form text within the image and a 

second bounding box around the second set of form text within the image.
3. The method of claim 2, wherein the computed distance comprises a distance between a corner of the first bounding box and a corresponding 
corner of a second bounding box.
3. The method of claim 2, wherein the set of image coordinates describe 
a first corner of the first bounding box and a second 
corner of the second bounding box.
4. The method of claim 1, wherein performing the zoom operation comprises: determining a difference between the computed distance and the expected distance; and if the difference is greater than a threshold difference, modifying dimensions of the image by a factor selected based on the determined difference.
4. The method of claim 1, wherein performing the zoom operation comprises: determining a difference between the first distance and the second distance; and if the difference is greater than a threshold difference, modifying dimensions of the image by a factor selected based on the determined difference.
5. The method of claim 1, wherein performing the rotation operation comprises: determining a difference between the computed angle and the expected angle; and if the difference is greater than a threshold difference, modifying an orientation of the image by a factor selected based on the determined difference.
5. The method of claim 1, wherein performing the rotation operation comprises: determining a difference between the first angle and the second angle; and if the difference is greater than a threshold difference, modifying an orientation of the image by a factor selected based on the determined difference.
6. The method of claim 1, further comprising: retrieving entered text from a field of the modified form document image; identifying a field of the form document corresponding to the field of the modified form document image; and modifying a database field corresponding to the identified field of the form document to include the retrieved entered text.
6. The method of claim 1, further comprising: retrieving entered text from a field of the modified form document image; identifying a field of the form document corresponding to the field of the modified form document image; and modifying a database field corresponding to the identified field of the form document to include the retrieved entered text.
7. The method of claim 1, further comprising: automatically scanning the entered text of each field from the modified form document image.
7. The method of claim 1, further comprising: automatically scanning the entered text of each field from the modified form document image.
8. The method of claim 1, wherein computing a second distance between the image coordinates comprises applying a Hough transform to the image coordinates.
8. The method of claim 1, wherein computing a second distance between the image coordinates comprises applying a Hough transform to the image coordinates.
9. A non-transitory computer-readable storage medium containing computer program code that, when executed by a processor, causes the processor to perform steps comprising: 
accessing an image of a form document comprising a plurality of fields, wherein each field includes or is adjacent to a set of form text associated with the field, and wherein each field includes entered text; 


computing a distance between 
a first set of form text and a second set of form text within the image of the form document; computing an angle of a line intersecting the first set of form text and the second set of form text; 













and modifying the image of the form document by: performing a zoom operation on the image of the form document based on a comparison of the computed distance and an expected distance between the first set of form text and the second set of form text to produce a zoomed form document image; and performing a rotation operation on the zoomed form document image based on a comparison of the computed angle and an expected angle between the first set of form text and the second set of form text to produce a modified form document image.
9. A non-transitory computer-readable storage medium containing computer program code that, when executed by a processor, causes the processor to perform steps comprising: 
accessing an image of a form document comprising a plurality of fields, wherein each field includes or is adjacent to a set of form text associated with the field, and wherein each field includes entered text; accessing, for each of a first set of form text and a second set of form text of the form document, a first distance between the first set of form text and the second set of form text and a first angle of a line intersecting the first set of form text and the second set of form text; determining, for each of the first set of form text and the second set of form text, a corresponding set of image coordinates describing a position of the form text relative to the image; computing a second distance between the set of image coordinates corresponding to the first set of form text and the set of image coordinate corresponding to the second set of form text; computing a second angle of a line intersecting the set of image coordinates corresponding to the first set of form text and the set of image coordinates corresponding to the second set of form text; 
and modifying the image of the form document by: performing a zoom operation on the image of the form document based on a comparison of the first distance and the second distance to produce a zoomed form document image; 

and performing a rotation operation on the zoomed form document image based on a comparison of the first angle and the second angle to produce a modified form document image.
10. The non-transitory computer-readable storage medium of claim 9, wherein the first set of form text is associated with a first bounding box around the first set of form text and the second set of form text is associated with 
a second bounding box around the second set of form text within the image.
10. The non-transitory computer-readable storage medium of claim 9, wherein the sets of image coordinates describe a 
first bounding box around the first set of form text within the image and 

a second bounding box around the second set of form text within the image.
11. The non-transitory computer-readable storage medium of claim 10, wherein the computed distance comprises a distance between a corner of the first bounding box and a corresponding 
corner of a second bounding box.
11. The non-transitory computer-readable storage medium of claim 10, wherein the set of image coordinates describe a first corner of the first bounding box and a second 
corner of the second bounding box.
12. The non-transitory computer-readable storage medium of claim 9, wherein performing the zoom operation comprises: determining a difference between the computed distance and the expected distance; and if the difference is greater than a threshold difference, modifying dimensions of the image by a factor selected based on the determined difference.
12. The non-transitory computer-readable storage medium of claim 9, wherein performing the zoom operation comprises: determining a difference between the first distance and the second distance; and if the difference is greater than a threshold difference, modifying dimensions of the image by a factor selected based on the determined difference.
13. The non-transitory computer-readable storage medium of claim 9, wherein performing the rotation operation comprises: determining a difference between the computed angle and the expected angle; and if the difference is greater than a threshold difference, modifying an orientation of the image by a factor selected based on the determined difference.
13. The non-transitory computer-readable storage medium of claim 9, wherein performing the rotation operation comprises: determining a difference between the first angle and the second angle; and if the difference is greater than a threshold difference, modifying an orientation of the image by a factor selected based on the determined difference.
14. The non-transitory computer-readable storage medium of claim 9, wherein the program code, when executed by the processor, causes the processor to perform further steps comprising: retrieving entered text from a field of the modified form document image; identifying a field of the form document corresponding to the field of the modified form document image; and modifying a database field corresponding to the identified field of the form document to include the retrieved entered text.
14. The non-transitory computer-readable storage medium of claim 9, wherein the program code, when executed by the processor, causes the processor to perform further steps comprising: retrieving entered text from a field of the modified form document image; identifying a field of the form document corresponding to the field of the modified form document image; and modifying a database field corresponding to the identified field of the form document to include the retrieved entered text.
15. A system comprising: a hardware processor; and a non-transitory computer-readable medium containing instructions that, when executed by the hardware processor, cause the hardware processor to: 
accessing an image of a form document comprising a plurality of fields, wherein each field includes or is adjacent to a set of form text associated with the field, and wherein each field includes entered text; 



computing a distance between a first set of form text and a second set of form text within the image of the form document; computing an angle of a line intersecting the first set of form text and the second set of form text; 













and modifying the image of the form document by: performing a zoom operation on the image of the form document based on a comparison of the computed distance and an expected distance between the first set of form text and the second set of form text to produce a zoomed form document image; and performing a rotation operation on the zoomed form document image based on a comparison of the computed angle and an expected angle between the first set of form text and the second set of form text to produce a modified form document image.
15. A system comprising: a hardware processor; and a non-transitory computer-readable medium containing instructions that, when executed by the hardware processor, cause the hardware processor to: 
access an image of a form document comprising a plurality of fields, wherein each field includes or is adjacent to a set of form text associated with the field, and wherein each field includes entered text; access, for each of a first set of form text and a second set of form text of the form document,
 a first distance between the first set of form text and the second set of form text and a first angle of a line intersecting the first set of form text and the second set of form text; determine, for each of the first set of form text and the second set of form text, a corresponding set of image coordinates describing a position of the form text relative to the image; 
compute a second distance between the set of image coordinates corresponding to the first set of form text and the set of image coordinate corresponding to the second set of form text; compute a second angle of a line intersecting the set of image coordinates corresponding to the first set of form text and the set of image coordinates corresponding to the second set of form text; 
and modify the image of the form document by: performing a zoom operation on the image of the form document based on a comparison of the first distance and the second distance to produce a zoomed form document image; 


and performing a rotation operation on the zoomed form document image based on a comparison of the first angle and the second angle to produce a modified form document image.
16. The system of claim 15, wherein the first set of form text is associated with a first bounding box around the first set of form text and the second set of form text is associated with 
a second bounding box around the second set of form text within the image.
16. The system of claim 15, wherein the sets of image coordinates describe a first bounding box around the first set of form text within the image and 

a second bounding box around the second set of form text within the image.
17. The system of claim 16, wherein the computed distance comprises a distance between a corner of the first bounding box and a corresponding 
corner of a second bounding box.
17. The system of claim 16, wherein the set of image coordinates describe a first corner of the first bounding box and a second 
corner of the second bounding box.
18. The system of claim 15, wherein performing the zoom operation comprises: determining a difference between the computed distance and the expected distance; and if the difference is greater than a threshold difference, modifying dimensions of the image by a factor selected based on the determined difference.
18. The system of claim 15, wherein performing the zoom operation comprises: determining a difference between the first distance and the second distance; and if the difference is greater than a threshold difference, modifying dimensions of the image by a factor selected based on the determined difference.
19. The system of claim 15, wherein performing the rotation operation comprises: determining a difference between the computed angle and the expected angle; and if the difference is greater than a threshold difference, modifying an orientation of the image by a factor selected based on the determined difference.
19. The system of claim 15, wherein performing the rotation operation comprises: determining a difference between the first angle and the second angle; and if the difference is greater than a threshold difference, modifying an orientation of the image by a factor selected based on the determined difference.
20. The system of claim 15, further containing instructions that cause the hardware processor to: retrieve entered text from a field of the modified form document image; identify a field of the form document corresponding to the field of the modified form document image; and modify a database field corresponding to the identified field of the form document to include the retrieved entered text.
20. The system of claim 15, further containing instructions that cause the hardware processor to: retrieve entered text from a field of the modified form document image; identify a field of the form document corresponding to the field of the modified form document image; and modify a database field corresponding to the identified field of the form document to include the retrieved entered text.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chao (US 20030215136 A1) discloses method and system for document segmentation.
Zuniga (US 7356200 B2) discloses method and device for determining skew angle of an image.
Hwang (US 20110123114 A1) discloses character recognition device and method and computer-readable medium controlling the same.
Khintsitskiy (US 20150169951 A1) discloses comparing documents using a trusted source.
Thrasher (US 20130182959 A1) discloses systems and methods for mobile image capture and processing.
Hunt (US 20100073735 A1) discloses camera-based document imaging.
Dance (US 20030086615 A1) discloses method and apparatus for capturing text images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN A TORRES/           Primary Examiner, Art Unit 2636